             Case 1:21-cv-02080-RA Document 17 Filed 04/22/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 MD MOHIUDDIN KHAN,                                                    DOC#:
                                                                       DATE FILED: 4/22/2021
                              Plaintiff,
                                                                       21-CV-2080 (RA)
                         v.
                                                                            ORDER
 AMERICAN EXPRESS COMPANY, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of a scheduling conflict, the initial pre-trial conference scheduled for April 30, 2021

at 10:30 am is hereby adjourned until April 30, 2021 at 3:00 p.m.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      April 22, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
